                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             CASE NO. 3:16-cv-00695-GCM


 BARONIUS PRESS, LTD.,                               )
                                                     )
         Plaintiff,                                  )
                                                     )         DEFENDANT’S MOTION
                                                              TO COMPEL DISCOVERY
 v.                                                  )
                                                     )
 SAINT BENEDICT PRESS LLC,                           )
                                                     )
         Defendant.                                  )



        NOW COMES Defendant Saint Benedict Press, LLC and moves the Court pursuant to

Rules 33, 34 and 37 of the Federal Rules of Civil Procedure to compel Plaintiff to respond fully

to Defendant Saint Benedict Press, LLC’s Second Set of Interrogatories and Requests for

Production of Documents to Plaintiff Baronius Press, LTD. Plaintiff has failed and refused to

fully respond to Defendant’s Second Set of written discovery, as more particularly described in

Defendant’s Memorandum in Support of its Motion to Compel Discovery, despite multiple

requests by Defendant for Plaintiff to do so. In support of this motion, Defendant shows the

court the following:

        1.      On April 23, 2018, Defendant served Plaintiff with Defendant’s Second Set of

                Interrogatories and Requests for Production of Documents (“Second Set of

                Discovery”) seeking discovery regarding Plaintiff’s alleged damages.

        2.      Plaintiff failed to respond fully to Defendant’s Second Set of Discovery in that

                Plaintiff has refused to respond to certain requests regarding Plaintiff’s damages.




                                                 1

      Case 3:16-cv-00695-FDW-DCK Document 78 Filed 10/23/18 Page 1 of 4
              Specifically Plaintiff has not fully responded to Interrogatory number 1 and

              Request for Production of Documents numbers 4, 8, and 9.

       3.     Plaintiff is also refusing to produce documents sent to and from a third party,

              Verlag Herder, which Defendant specifically requested from Plaintiff in its First

              Set of Interrogatories and Request for Production of Documents.

       4.     In addition, on April 26, 2018, Plaintiff produced to Defendant document bates

              stamped BP 00931. BP 00931 is an email between Plaintiff and a third party

              regarding Plaintiff’s efforts to secure publishing rights relating to the work at

              issue. Plaintiff redacted a portion of the email. The redacted portion appears to

              concern Plaintiff’s efforts to obtain rights relating to the work, an issue

              fundamental to Plaintiff’s copyright infringement claim. Plaintiff refuses to

              produce an unredacted version of the email on the basis that it is a “trade secret.”

       5.     Defendant has conferred with Plaintiff in good faith and has exhausted that

              requirement of Subpart D, infra, in an attempt to resolve the dispute, and the

              parties are unable to do so.

       6.     Pursuant to Section II, Subpart D of the Court’s September 25, 2017 Pretrial

              Order and Case Management Plan, Defendant has requested a conference with

              the Court in accordance with Rule 16(b)(1)(B). (Doc. No. 29).

       7.     This motion is made for good cause, in good faith, and not for the purpose of

              undue delay.

       WHEREFORE, Defendant Saint Benedict Press, LLC respectfully requests that the

Court compel Plaintiff: (1) to fully respond to Interrogatory number 1 and to Request for

Production of Documents numbers 4, 8, and 9 of Defendant’s Second Set of Interrogatories and


                                               2

    Case 3:16-cv-00695-FDW-DCK Document 78 Filed 10/23/18 Page 2 of 4
Requests for Production of Documents; (2) to produce the Verlag Herder documents; (3) to

produce an unredacted copy of BP 00931, and (4) to grant Plaintiff its costs incurred in bringing

this Motion, in accordance with Rule 37.



       Respectfully submitted this 23rd day of October, 2018.



                                                   /s/ Natalie D. Potter
                                                   Natalie D. Potter, N.C. State Bar No. 34574
                                                   Jonathan E. Buchan, N.C. State Bar No. 8205
                                                   Attorneys for Defendant
                                                   Essex Richards, PA
                                                   1701 South Blvd.
                                                   Charlotte, NC 28203
                                                   Telephone: (704) 377-4300
                                                   Fax: (704) 372-1357
                                                   Email: npotter@essexrichard.com
                                                   Email: jbuchan@essexrichards.com




                                               3

    Case 3:16-cv-00695-FDW-DCK Document 78 Filed 10/23/18 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify I electronically filed this document through the CM/ECF system, which

will send a notice of electronic filing to:

                                        Mark W. Ishman
                                        Ishman Law Firm, P.C.
                                        mishman@ishmanlaw.com
                                        Attorney for Plaintiff


                                        Kristin G. Garris
                                        Tannenbaum Helpern Syracuse & Hirschtritt, LLP
                                        garris@thsh.com
                                        Attorney for Plaintiff


                                        Luke J. Farley, Sr.
                                        Conner Gwyn Schenck, PLLC
                                        lfarley@cgspllc.com
                                        Attorney for Brent Klaske, a non-party witness


        This the 23rd day of October, 2018.

                                                    /s/ Natalie D. Potter
                                                    Natalie D. Potter, N.C. State Bar No. 34574
                                                    Jonathan E. Buchan, N.C. State Bar No. 8205
                                                    Attorneys for Defendant
                                                    Essex Richards, P.A.
                                                    1701 South Blvd.
                                                    Charlotte, NC 28203
                                                    Telephone: (704) 377-4300
                                                    Fax: (704) 372-1357
                                                    Email: npotter@essexrichards.com
                                                    Email: jbuchan@essexrichards.com




                                                4

     Case 3:16-cv-00695-FDW-DCK Document 78 Filed 10/23/18 Page 4 of 4
